Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a wing leading-edge device, comprising: a flow body having a front side, and a back side; and a plurality of ribs arranged in the flow body, wherein at least one of the plurality of ribs is a load introduction rib comprising at least one first lug for coupling with a drive mechanism, a second load path component, comprising at least one second lug, wherein the second load path component is at least connected to the load introduction rib, such that a second opening of the at least one second lug is co-axial with a first opening of the corresponding at least one first lug, and such that a surface of the second load path component is at least in a partial contact with a surface of the at least one first lug.
 The closest prior arts of record is Barr (US2010/0193635). Barr individually or in combination lacks to disclose or render obvious a wind leading-edge device such that a surface of the second load path component is at least in a partial contact with a surface of the at least one first lug as claimed in claim 1. It would not be obvious to one of ordinary skill in the art at the time of the invention to further modify the Barr reference without destroying the functionality of the Barr reference
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642